                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


J.M., by and through his parent and           :
natural guardian, JOY BRAUNSTEIN              :
                                              :
                                              :
                       Plaintiff,             :
                                              :
       v.                                     :      Civil Action No. 2:17-CV-997
                                              :
PITTSBURGH PUBLIC SCHOOL DISTRICT,            :      JUDGE LISA PUPO LENIHAN
                                              :
                       Defendant.             :


                                  BRIEF IN SUPPORT OF
                      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       AND NOW, comes Defendant, Pittsburgh Public School District, by and through its

attorneys, Aimee R. Zundel, Esquire and Weiss Burkardt Kramer LLC, and files the within Brief in

Support of Defendant’s Motion for Summary Judgment pursuant to Local Rule of Court 56 as

follows:

                                           Introduction

       Plaintiff J.M., a former elementary-school aged student of the Defendant School District,

has raised discrimination claims under Section 504 of the Rehabilitation Act of 1973 (Section 504)

and Title II of the Americans with Disabilities Education Act (ADA). Defendant moves for summary

judgment because there is no genuine dispute of material fact, Plaintiff has failed to demonstrate

that he is entitled as a matter of law to relief on the claims asserted, and lack of subject matter

jurisdiction continues to bar Plaintiff’s claims. Defendant is, therefore, entitled to judgment as a

matter of law. See Fed. R. Civ. P. 56.
                           Standard of Review on Summary Judgment

       Summary judgment shall be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” See

Fed. R. Civ. P. 56(a). “Summary judgment is appropriate when ‘the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.’” Wright v. Corning, 679 F.3d 101, 103 (3d Cir. 2012) (quoting

Orsatti v. N.J. State Police, 71 F.3d 480, 482 (3d Cir. 1995).

       Defendant acknowledges that “[w]hen considering whether there exist genuine issues of

material fact, the court is required to examine the evidence of record in the light most favorable

to the party opposing summary judgment, and resolve all reasonable inferences in that party’s

favor.” Wishkin v. Potter, 476 F.3d 180, 184 (3d Cir. 2007). Still, even when taken in a light most

favorable to Plaintiff, the evidence of record warrants summary judgment in favor of Defendant.

              Count I & II—Title II of the ADA (Discrimination Based on Disability)
                            Violation of Rehabilitation Act of 1973

                                    Relevant Legal Framework

       J.M.’s Complaint alleges that “Plaintiff was denied the benefits of the services, programs,

and activities conducted on the campus of Pittsburgh Montessori PreK-5 School when being

subjected to verbal, physical, and emotional abuse of classmates, known by teacher and staff”

and that “Plaintiff was denied these benefits by being harassed because of his disability.”

Complaint, Dkt. No. 1, ¶¶ 32 & 33. The Complaint also alleges that “[The District] knew of the

harassment and failed to address the bullying incidents known by teachers and staff. None of




                                                  2
the teachers or staff created a learning environment tolerant of children with disabilities. This

showed deliberate indifference to the peer-to-peer harassment.” Id. at ¶ 35.

       Section 202 of the ADA provides:

             Subject to the provisions of this subchapter, no qualified individual with
             a disability shall, by reason of such disability, be excluded from
             participation in or be denied the benefits of the services, programs, or
             activities of a public entity, or be subjected to discrimination by any such
             entity.

             42 U.S.C. § 12132.

       Section 202 of the ADA “extends the nondiscrimination rule of Section 504 of the

Rehabilitation Act to services provided by any ‘public entity.’” Jeremy H. by Hunter, 95 F.3d 272.

The remedies, procedures and rights under the ADA are the same as those under Section 504

and the two claims are treated as analogous. See 42 U.S.C. § 12132; Travis G. v. New Hope-

Solebury School Dist., 544 F.Supp.2d 435 (E.D. Pa. 2008) (stating “[i]t has been said that an ADA

claim is ‘the analogue’ of a Section 504 claim). Under both statutes, schools are required to

provide a free appropriate public education through special education and related services. See

e.g., 34 C.F.R. § 104.33; 28 C.F.R. § 35.103.

       Thus, Plaintiff J.M. must prove the following elements by preponderant evidence in

order to prevail on his discrimination claims against the District: (1) Plaintiff must be “disabled”

as defined by the Act; (2) Plaintiff must be “otherwise qualified” to participate in school

activities; (3) the school district receives federal financial assistance; and (4) Plaintiff must have

been excluded from participation in, denied the benefits of, or subject to discrimination at, the

school. Andrew M. v. Delaware County Office of Mental Health and Mental Retardation, 490

F.3d 337, 350 (3d Cir. 2007). The first three elements are not at issue here, since the Parties



                                                  3
have agreed within their pleadings that Plaintiff is a person with a disability, he was enrolled in

and “otherwise qualified” to participate in the school program, and the District receives federal

financial assistance. For Plaintiff to prevail, preponderant evidence must be adduced from the

undisputed facts demonstrating that he was excluded from participation in, denied the benefits

of, or otherwise subject to discrimination at Pittsburgh Montessori.

        Denial of the “opportunity to participate in or benefit from defendants’ services” does

not require that the student be physically prevented from access: “[r]ather, a plaintiff must

establish . . . harassment [by] students that is so severe, pervasive, and objectively offensive, and

that so undermines and distracts from the victims’ educational experience, that the victim-

students are effectively denied equal access to an institution’s resources and opportunities.”

Davis v. Monroe County Board of Education, 526 U.S. 629, 650-651 (1999).

                                             Argument

   I.      Lack of Subject Matter Jurisdiction Acts as a Complete Bar to Plaintiff’s Claims.

        The Court has a continuing obligation to ascertain whether it has subject matter

jurisdiction over J.M.’s claims. Even absent a motion and accompanying brief, a District court can

revisit this issue sua sponte at any time, since the court has an independent obligation to confirm

that subject-matter jurisdiction exists. Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006). The

Second Circuit directly addressed this issue, at a similar stage of the proceedings as here, in

Mastafa v. Chevron Corp., 770 F.3d 170 (2nd Cir. 2014):

               [W]e note that although a district court might deny a motion to dismiss
               brought pursuant to Rule 12(b)(1) if it concludes that the complaint
               passes jurisdictional muster, that does not obviate the district court’s
               continuing obligation to ensure its own jurisdiction as the case proceeds
               to discovery. If subsequent materials in the record cast sufficient doubt
               upon the allegations in the complaint that formed the basis for the


                                                 4
                   court’s subject-matter jurisdiction, the court must revisit the question
                   of its jurisdiction sua sponte, or upon a party’s motion.

                   Mastafa, 770 F.3d 170, 186-87.

           J.M.’s Section 504 and ADA claims are subject to exhaustion. The strong policy requiring

exhaustion extends to plaintiffs who assert Section 504 and ADA violations that relate to the

provision of a free appropriate public education (FAPE). See Fry v. Napoleon Community Schools,

137 S.Ct. 743 (U.S. 2017); Batchelor v. Rose Tree Media Sch. Dist., 759 F.3d 266, 272–73 (3d Cir.

2014). Section 1415(l) of the Individuals with Disabilities Education Act (IDEA), provides that

prior to the filing of a civil action under Section 504 or the ADA when the plaintiff is seeking relief

also available under IDEA, the plaintiff must first exhaust administrative remedies under IDEA.1

20 U.S.C. § 1415(l). The IDEA’s administrative remedies include a mandatory resolution period,

an impartial due process hearing, and an appeal in the event the party is aggrieved in the

hearing.2 20 U.S.C. § 1415(f)(3)(E)(i).

           A lawsuit need not use the specific “denial of FAPE” language, in order to be subject to

administrative exhaustion. Fry v. Napoleon Community Schools, 137 S.Ct. 743, 752 (2017). The

Court must look to the substance, or “gravamen,” of the Plaintiff’s claims to determine whether

exhaustion is triggered. The Court should focus on whether the basic relief sought by Plaintiff is



1
    Specifically, Section 1415(l) provides:

        Nothing in this chapter shall be construed to restrict or limit the rights, procedures, and
        remedies available under the Constitution, the Americans with Disabilities Act of 1990,
        title V of the Rehabilitation Act of 1973, or other Federal laws protecting the rights of
        children with disabilities, except that before the filing of a civil action under such laws
        seeking relief that is also available under this subchapter, the procedures under
        subsections (f) and (g) shall be exhausted to the same extent as would be required had the
        action been brought under this subchapter. 20 U.S.C. § 1415(l) (emphasis added).
2
  To date, J.M. nor his parents have filed a state-level administrative due process hearing.


                                                    5
in the nature of a FAPE denial, and less on whether the complaint includes key words such as

“IEP,” or “FAPE.” Id. at 756. Moreover, the Court must examine the claims’ substance “to ensure

plaintiffs do not evade the IDEA’s exhaustion requirement by artful pleading,” or, by logical

extension, inartful pleading. Id. at 755-756.

       Two hypothetical questions must be reviewed in the context of determining the

gravamen of the claims:

           (1) “[C]ould the plaintiff have brought essentially the same claim if the alleged
               conduct had occurred at a public facility that was not a school—say, a public
               theater or library?”; and

           (2) “[C]ould an adult at the school—say, an employee or visitor—have presented
               essentially the same grievance?”

           Fry, 137 S.Ct. at 756.

       If the answer to both questions is “yes,” a complaint that does not expressly allege denial

of a FAPE is also unlikely to be truly about that subject. Id. However, if the answer to both of

those questions is “no,” then the complaint probably does concern a FAPE, even if it does not

expressly say so. Id.

       The answers to each hypothetical Fry question are “no” in regard to J.M.’s claims. To find

otherwise after a plain read of J.M.’s complaint and other evidence of record, which is appended

hereto, would be illogical. “It is only in an educational setting involving a child that the claim

makes sense.” See Tawes v. Bd. of Educ. of Somerset Cty., No. RDB-17-2375, 2017 WL 6313945,

at *5 (D. Md. Dec. 11, 2017) (gravamen of claims involved allegations that a male student with

disabilities was bullied by other students during a summer school program and claims were,

therefore, subject to exhaustion). Plaintiff J.M.’s complaint specifically alleges that the District

created “an abusive educational environment” and that the District failed to, among other things,


                                                 6
“educat[e] the classroom, teaching staff or administration” on Plaintiff’s ailment and

furthermore, as a result, Plaintiff was “denied the benefits of receiving an education in a

harassment-free environment.” Complaint, Dkt. No. 1, ¶¶ 34, 42(d), and 41.

       However, most telling in Plaintiff’s Complaint, is the allegation that the District violated

Section 504 by “[n]ot changing Plaintiff’s 504 Service Agreement to reflect the negative

interactions between Plaintiff and classmates to appropriately deal with future problems.”

Complaint, Dkt. No. 1, ¶ 42(e). Plaintiff alleges in his Complaint that the District failed to update

J.M.’s 504 Service Agreement to reflect the recent bullying J.M. had endured, and that as a result

of the District’s “deliberate indifference” to the harassment, J.M. was “denied the benefits of

receiving an education in a harassment-free environment”—in other words, that J.M. was denied

a FAPE. Complaint, Dkt. No. 1, ¶¶ 43 & 41.

       The Supreme Court’s decision in Fry v. Napoleon Community Schools, interestingly,

preceded Plaintiff’s complaint by only a few months.3 137 S.Ct. 734 (U.S. 2017). However, since

that time courts in both our Third Circuit and other federal jurisdictions have reviewed and

applied Fry’s holding. The Third Circuit has examined Fry in several decisions throughout the past

several years, including Wellman v. Butler Area Sch. Dist., 877 F.3d 125, 127 (3d Cir. 2017)

(gravamen of student’s claims were denial of FAPE, and exhaustion was required) and J.L. by and

through Leduc v. Wyoming Valley West Sch. Dist., 722 Fed.Appx. 190, 192 (3d Cir. 2018)

(appellate court affirmed district court’s dismissal of claims relating to use of restraints during




3
 Fry was decided on February 22, 2017 and Plaintiff’s Complaint was filed July 28, 2017. Complaint, Dkt.
No. 1.


                                                   7
school transportation for lack of subject matter jurisdiction and failure to exhaust administrative

remedies).

       There is no Western District case specifically discussing and applying Fry, as of the date of

Defendant’s Brief; however, there are several relevant U.S. District Court decisions from both the

Eastern and Middle Districts. One such case is Rohrbaugh v. Lincoln Intermediate Unit, 255

F.Supp.3d 589 (M.D.Pa. 2017). In Rohrbaugh, the parent of a child with a disability raised Section

504, ADA, constitutional and common law claims relating to a physical restraint of her child in

the school setting. 255 F.Supp.3d 589, 591. The Court, after an extensive analysis of Fry, found

the Plaintiffs’ complaint sought relief available under IDEA – “namely, the denial of a FAPE to

[student],” and those claims had to be exhausted. Id. at 596-597. The Court granted Defendant

Intermediate Unit’s motion to dismiss. Rohrbaugh, 255 F.Supp.3d at 598. All told, the instant

matter is analogous to Wellman, J.L., and Rohrbaugh, and the District urges this Court to reach a

finding that is consistent.

       In another United States District Court case, K.M. by and through C.M. v. Board of

Education of Montgomery County, No. PX-17-2759, 2019 WL 330194, *1-2 (D.Md. Jan. 25. 2019),

a plaintiff brought ADA claims relating to the communication accommodations provided to

student. Upon review of the pleadings and the Supreme Court’s Fry decision, the Court informed

the parties that it intended to dismiss the complaint. Id. at *2. The crux of claims implicated

denial of FAPE, even though Plaintiff had not pleaded IDEA claims. Id. The parties agreed to stay

federal proceedings in the U.S. District Court so that administrative remedies could be pursued.

Id. Plaintiffs later amended their federal complaint and asserted that they had fully exhausted

IDEA administrative remedies. Id. at *3. Defendants moved to dismiss. Id. The Court held that



                                                 8
the exhaustion requirement was triggered because K.M.’s claim was, at its core, a claim for relief

available under the IDEA for “denial of an appropriate education.” K.M., at *5 (citing Fry, 137

S.Ct. at 175).

        Also informative to the exhaustion discussion and subject matter jurisdiction are two

other U.S. District Court decisions – one from Maryland and one from North Carolina. In Tawes

v. Bd. Of Educ. of Somerset Cty., No. RBD-17-2375, 2017 WL 6313945 (D.Md. Dec. 11, 2017),

Plaintiff’s negligence, Title VII and educational malpractice claims were, at their core, denial of

FAPE claims prompting the need for exhaustion. Therefore, the plaintiff student with several

disabilities, who – much like J.M. – asserted school bullying claims, was unable to prevail at the

motion to dismiss stage of litigation. Id. at *2-5. Similarly, in Vlasaty v. Wake Cty. Pub. Sch. Sys.

Bd. Of Educ., No. 5:17-CV-5780D, 2018 WL 4515877 (E.D.N.C. Sept. 20, 2018), plaintiff’s ADA,

Section 504 and Section 1983 claims were “uniquely tied to the school environment and to

[Plaintiff child’s] status as a student within the school” and were subject to administrative

exhaustion per Fry. Id. at *7. All claims were school-specific and dealt with the proper setting in

which Plaintiff should be educated. Id. “Plaintiffs could not bring substantially the same claims

against other public facilities.” Vlasaty, 2018 WL 4515877 at *6.

        Like the claims brought in Vlasaty and Tawes, J.M.’s claims at their very core relate to his

educational experience and whether the District provided him with a free appropriate public

education. In fact, in review of student Section 504 claims, Courts are required to determine

whether the student received the free appropriate public education (FAPE) to which they were

entitled from the school district. See D.K. v. Abington Sch. Dist., 696 F.3d 233, 253 n. 8 (3d

Cir.2012).



                                                 9
         This Honorable Court does not have subject matter jurisdiction to hear and decide

Plaintiff’s claims, because Plaintiff has failed to exhaust his administrative remedies. Plaintiff’s

Section 504 and ADA claims relating to disability accommodations provided through his 504 Plan,

and his peer-on-peer harassment claims, should have first been heard by a due process hearing

officer, pursuant to the IDEA. J.M.’s claims are exactly the kind of claims that are subject to the

exhaustion requirements.       Because the IDEA statutory scheme relating to administrative

remedies is implicated in this case, and because the Plaintiff failed to exhaust those

administrative remedies, the Court lacks subject-matter jurisdiction and should, accordingly,

dismiss the Complaint.

   II.      The Case Presents No Genuine Issues of Material Fact.

         Plaintiff contends there are issues of material fact which prompt a need for a jury trial in

this matter. Complaint, Dkt. No. 1. In response, Defendant would normally point Plaintiff back

to the administrative due process hearing that is available to hear and decide Section 504 and

ADA claims that relate to the provision of an appropriate education to eligible children. Such

proceedings are favored in Section 504 educational claims because they serve to develop a

factual record, and result in findings of fact and conclusions of law which can then be appealed

by an aggrieved party. But, since this lawsuit has been initiated in the federal district court,

Defendant will point to case law in support of its position that while the parties do not see the

facts in the same way, there are no genuine issues of material fact in the legal sense.

         The mere existence of factual dispute does not, by itself, preclude the granting of

summary judgment in the event that there are no genuine issues of material fact. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). The materiality of a fact pertains to whether the



                                                 10
facts are of the sort that might affect the outcome of the suit under the governing law. Where

there is, however, a disputed issue of material fact, summary judgment is still only appropriate if

the factual dispute is not a genuine one. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

An issue of material fact is genuine if “a reasonable jury could return a verdict for the nonmoving

party.” Id.

       While there may be issues of fact in this case, there are no genuine issues of material fact.

In order to prevail on his Section 504 and ADA claims, Plaintiff J.M. must prove that he was denied

the benefits of the public school program and suffered intentional discrimination at the hands of

school actors. S.H. ex rel. Durrell v. Lower Merion Sch. Dist., 729 F.3d 248, 263 (3d Cir. 2013). No

acts of intentional discrimination are alleged in Plaintiff’s Complaint. See Complaint, Dkt. No. 1.

Rather, Plaintiff appears to allege that the school acted with deliberate indifference to bullying

J.M. experienced. S.H. ex rel. Durrell v. Lower Merion Sch. Dist., 729 F.3d 248, 263 (3d Cir. 2013)

(short of demonstrating intentional discrimination, a Plaintiff must, at least, demonstrate

deliberate indifference in order to succeed on the merits of a disability discrimination claim).

       There are several problems with the framing of Plaintiff’s deliberate indifference claim,

which ultimately prevent this Court from reaching a finding in Plaintiff’s favor.

       a. Plaintiff fails demonstrate that the District and its employees were deliberately
          indifferent to J.M.’s negative peer interactions.

       First, Plaintiff does not plead or develop facts which show the school to be deliberately

indifferent. Deliberate indifference requires that the District had knowledge that a federally

protected right was at risk of being violated and a failure to act despite that knowledge. Id. at

265. Further, the failure to act must rise above the level of culpability attendant in mere

negligence or bureaucratic inaction. See Chambers v. Sch. Dist. of Phila. Bd. of Educ., 537 Fed.


                                                11
Appx. 90 (3d Cir. 2013) (holding that the school district knew a student was denied an educational

benefit and failed to act appropriately in a way that rose above mere negligence).

        Deposition testimony in this matter and documentary evidence demonstrate the exact

opposite of “deliberate indifference.” Pittsburgh Montessori staff engaged in a consistent

pattern of communication and responsive action to each report of teasing or bullying received

from Plaintiff’s parents.4 Both parties agree that the District, on four (4) occasions, completed a

Bullying-Harassment Complaint Investigation Report into alleged incidents of bullying.

Therefore, it cannot be argued that the District “failed to act” after learning that the Plaintiff had

been subjected to bullying or teasing. As such, Plaintiff fails to demonstrate a genuine issue of

material fact relating to whether the District was deliberately indifferent, and the District should

be awarded summary judgment.

        b. Plaintiff fails to demonstrate that the negative peer interactions J.M. experienced
           were incidents of disability harassment.

        Simply because a disabled person was bullied does not, without more, compel the

conclusion that the bullying was based upon the disability. Eskenazi-McGibney v. Connetquot

Central Sch. Dist., 84 F.Supp.3d 221, 232 (E.D.N.Y. 2015). A plaintiff does not state a claim under

the ADA and Section 504 absent some factual allegation linking the disability and the bullying.

Id. at 233. “To hold otherwise would convert the ADA and Rehabilitation Act into generalized

anti-bullying statutes.” Id. Yet, even federal bullying case law acknowledges the outside extent

of a school district’s responsibility for the acts of third parties against a Plaintiff. See Morrow v.

Balaski, 719 F.3d 160 (3d Cir. 2013) (the Circuit Court, affirming the Honorable Judge Lenihan’s


4
 Plaintiff himself, in fact, never reported bullying or teasing. Each report was received from Plaintiff’s
parents either verbally or through email correspondence.


                                                   12
dismissal of Plaintiffs’ complaint, acknowledged that public school officials generally do not have

a constitutional duty to protect bullied students from the acts of a peer bully).

        While the Plaintiff’s Complaint is rife with factual allegations of the Plaintiff “being

bullied,” none of these facts link the bullying to Plaintiff’s disability. The specific acts cited are

Plaintiff being called “a dummy,” and having a “kick-me” sign placed on his back, prompting a

student to kick him in the back. Complaint, Dkt. No. 1, ¶¶ 22 & 29. There is also factual record

of an incident in September 2016 wherein a Pittsburgh Montessori parent stated “he hits people”

in reference to the Plaintiff within earshot of others in the school setting. Another incident

involved a “carrot club” created by peers, since Plaintiff had an aversion to carrots. Overall, the

complete absence of any factual allegation that links the described instances to the Plaintiff’s

disability is a fatal flaw to Plaintiff’s case.

        By contrast, a recent opinion from California highlights the type of allegations which will

demonstrate conduct on the basis of disability. In Wagon v. Rocklin Unified School District, 2:17-

cv-01666-TLN-KJN, 2019 WL 2577336 (E.D.Cal. June 24, 2019), a parent claimed that a District

bus driver subjected her child to repeated verbal, physical, psychological, and emotional abuse

on the basis of his disability. Id. at *1. The child was nonverbal and had been diagnosed with

cerebral palsy. Id. Specifically, the parent alleged that the bus driver’s statements – including

“he’s such a brat” “you almost look like you know what you’re doing;” and “oh, he’s a pisser this

morning” – were prompted by her child’s disability-related behavior. Id. Parent’s complaint

“allege[d] that [the driver] directed disability-related epithets and derogatory comments toward

[the child] when he urinated while on the bus, or engaged in repetitive movements or in touching,

lifting, or moving items as a result of his disability.” The parent’s complaint included the requisite



                                                  13
level of specificity and disability-related animus to survive the school district’s motion to dismiss

under Rule 12(b)(6). Id. at *7.

          Plaintiff J.M.’s Complaint was required to contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). “This simplified notice

pleading standard relies on liberal discovery rules and summary judgment motions to define

disputed facts and issues and to dispose of unmeritorious claims.” Swierkiewicz v. Sorema N.A.,

534 U.S. 506, 512 (2002). Plaintiff’s Complaint does not contain any statements or averments

that prompt entitlement to Section 504 or ADA relief for disability discrimination. For this reason,

it is an unmeritorious claim which should be disposed of on summary judgment.

   III.      Plaintiff has not Demonstrated through Preponderant Evidence that he was
             Discriminated Against with Deliberate Indifference, and Defendant is Entitled to
             Judgment as a Matter of Law.

          Plaintiff J.M. is required to prove that the District engaged in intentional discrimination

or, at the very least, acted with deliberate indifference. S.H. ex rel. Durrell v. Lower Merion Sch.

Dist., 729 F.3d 248, 263 (3d Cir. 2013). Deliberate indifference is a two-pronged inquiry, which

examines: (1) whether the District had knowledge that J.M.’s federally protected right was

substantially likely to be violated; and (2) whether the District failed to act despite that

knowledge. Id. at 265. The first prong of the deliberate indifference inquiry is not satisfied by

anything less than actual knowledge that a federally protected right was in danger of being

violated – “allegations that one would have or ‘should have known’ will not satisfy the knowledge

prong . . . ” Id. at 266 n.26. Moreover, school actors must engage in “a deliberate choice, rather

than negligence or bureaucratic inaction,” to be found liable for discrimination with deliberate

indifference. S.H. ex rel. Durrell, 729 F.3d at 263.



                                                  14
        The Plaintiff asserts a conclusory statement under Count I in the Complaint that “Plaintiff

was denied these benefits by being harassed because of his disability,” but, critical to the

outcome here, there is no factual allegation that supports this conclusory statement. Plaintiff

fails to state a claim under the ADA and Section 504 of the Rehabilitation Act. See Eskenazi-

McGibney, 84 F.Supp.3d at 233 (holding that the plaintiff failed to state a claim under the ADA

and Section 504 because “the complaint does not offer a non-conclusory answer” to the reason

for the bullying, i.e., whether it was due to his disability).

                                              Conclusion

        Plaintiff’s Complaint taken alone fails to adduce any genuine issue of material fact on the

topic of disability discrimination. Taken together with deposition testimony and relevant

documents produced by the District, the record is completely devoid of any genuine issue of fact

which could lead to a verdict for Plaintiff on his discrimination claims. J.M. bears the burden to

demonstrate that the District acted with deliberate indifference – that is, (1) with knowledge that

a federally protected right was substantially likely to be violated, and (2) failure to act despite

that knowledge. The Plaintiff has failed to establish facts sufficient to support such a finding of

intentional discrimination.

        WHEREFORE, for all the foregoing reasons, Defendant, Pittsburgh Public School District,

respectfully requests this Honorable Court to grant summary judgment in favor of Defendant.


Date: July 1, 2019                                      Respectfully submitted,




                                                        By:            _________________
                                                                 Aimee R. Zundel, Esquire


                                                   15
     Pa. I.D. #208694
     WEISS BURKARDT KRAMER, LLC
     445 Fort Pitt Boulevard, Suite 503
     Pittsburgh, PA 15219
     412-391-9890
     azundel@wbklegal.com




16
                                    CERTIFICATE OF SERVICE

       I, Aimee R. Zundel, Esquire, do hereby certify that I electronically filed the foregoing Brief

in Support of Defendant’s Motion for Summary Judgment with the Clerk of Court on July 1, 2019

using the CM/ECF system which will notify the following of the filing of the same:




                                   Jennifer O. Price, Esquire
                              3950 William Penn Highway, Suite 6
                                     Murrysville, PA 15668
                                 jprice@jenniferpricelaw.com




                                                     Respectfully submitted,



                                                     By:              _________________
                                                             Aimee R. Zundel, Esquire
                                                             Pa. I.D. #208694
                                                             WEISS BURKARDT KRAMER, LLC
                                                             445 Fort Pitt Boulevard, Suite 503
                                                             Pittsburgh, PA 15219
                                                             412-391-9890
                                                             azundel@wbklegal.com
